Title: To Thomas Jefferson from James Currie, 6 September 1793
From: Currie, James
To: Jefferson, Thomas



Dr Sir
Richmond. Sepr. 6th. 1793
 
It is sometime since I had the honor of a line from you. In your last, I was inform’d that, my suit versus Griffin would probably be determin’d last April Court. Not having heard since leaves me in doubt whether any thing has been done in it. Will be glad to be inform’d when
 
you are at leisure its situation and still continue to sollicit your friendly attention to it. We were in hopes of the pleasure of seeing you in this country during the Fall, but I have lately been inform’d you are not expected so soon. From what the news papers inform us you seem to be surrounded with tumultuous Politecians in no small number. It is much to be wished and greatly hoped that Europe will soon terminate their Wars that we may enjoy peace in Reality. With best Wishes for your health & happiness I have the honor to subscribe myself Dr Sir Your most Ob & V. H. Servt.

James Currie

